J-S54030-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF E.G.B.                  :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: S.A.B.                          :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 622 WDA 2018

                 Appeal from the Order Entered March 23, 2018
     In the Court of Common Pleas of Westmoreland County Orphans' Court
                           at No(s): No. 094 of 2017


BEFORE: PANELLA, J., LAZARUS, J., and MURRAY, J.

MEMORANDUM BY LAZARUS, J.:                          FILED SEPTEMBER 07, 2018

       S.A.B. (Father) appeals from the trial court’s order involuntarily

terminating his parental rights to his daughter, E.G.B. (Child) (born 2/2010).

After review, we affirm.

       Father was incarcerated in 2014 after pleading guilty to involuntary

deviate sexual intercourse (IDSI), aggravated indecent assault of a child, and

endangering the welfare of a child (EWC). Father’s other natural daughter

was the victim of Father’s sexual abuse. Father is a registered lifetime sexual

offender under Pennsylvania’s Sex Offender Registration and Notification Act

(SORNA) and has been classified as a Sexually Violent Predator.1 Father was
____________________________________________


1 SORNA, 42 Pa.C.S.A. §§ 9799.10-9799.42, establishes a statewide registry
of sexual offenders. See 42 Pa.C.S.A. § 9799.16(a). On December 20, 2012,
SORNA replaced the sexual offender registration statutory provisions, which
were known as Megan’s Law III, 42 Pa.C.S.A. §§ 9791-9799.9 (expired).
J-S54030-18



sentenced to serve a term of 4-12 years’ incarceration; he is due to be paroled

in August 2018.

        In August 2017, J.L.B. (Mother) and her fiancée, J.C., a prospective

adoptive parent,2 filed a petition to involuntarily terminate Father’s parental

rights.   On March 22, 2018, the court held a termination hearing where

Mother, Father, and J.C. testified. The court interviewed Child3 in camera.

Following the hearing, the court entered an order terminating Father’s

parental rights under sections 2511(a)(1), (10), (11) and (b) of the Adoption

Act.4

        Father filed a timely court-ordered Pa.R.A.P. 1925(b) concise statement

of matters complained of on appeal and notice of appeal.          He raises the

following issue for our review: Whether the trial court erred in finding by clear

and convincing evidence that [Petitioner] met her burden under 23 Pa.C.S. §

2511(b)?5

____________________________________________


2   Mother and J.C. are scheduled to be married in August 2018.

3 Both a guardian ad litem as well an attorney represented Child at the
termination proceedings. See In re Adoption of L.B.M., 161 A.3d 172 (Pa.
2017) (counsel required to be appointed in contested involuntary termination
proceedings to represent Child’s legal interests if they differ from best
interests); see also 23 Pa.C.S. § 2313(a) (mandating appointment of counsel
in contested involuntary termination proceedings).

4   23 Pa.C.S. §§ 2101-2910.

5 Father does not contest the court’s order terminating his parental rights
under section 2511(a). Thus, we have confined our review to the propriety of
the termination order as it relates to section 2511(b).

                                           -2-
J-S54030-18



         The thrust of Father’s argument on appeal is that the status of his bond

with Child was not adequately examined under section 2511(b), and, thus,

due to the lack of substantive testimony on the issue, termination was not

proper. We disagree.

         Under 23 Pa.C.S. § 2511, the court must engage in a bifurcated process

prior to terminating parental rights. Initially, the focus is on the conduct of

the parent. The party seeking termination must prove by clear and convincing

evidence that the parent’s conduct satisfies the statutory grounds for

termination delineated in section 2511(a). Only after determining that the

parent's conduct warrants termination of his or her parental rights must the

court engage in the second part of the analysis: determination of the needs

and welfare of the child under the standard of best interests of the child. See

23 Pa.C.S. § 2511(b). One major aspect of the needs and welfare analysis

concerns the nature and status of the emotional bond between parent and

child.

         In In re Adoption of C.L.G., 956 A.2d 999 (Pa. Super. 2008), our Court

noted:

         Incarceration alone is not sufficient to support termination of
         parental rights under any subsection. A parent desiring to retain
         parental rights must exert himself to take and maintain a place of
         importance in his child’s life. A parent’s responsibilities are not
         tolled during incarceration, and therefore the court must inquire
         whether the parent utilized those resources available while he or
         she was in prison to continue a close relationship with the child.

         [Moreover, i]n cases involving an incarcerated parent, this Court
         has emphasized that a “parent’s basic constitutional right to the
         custody and rearing of his child is converted, upon the failure to

                                        -3-
J-S54030-18


      fulfill parental duties, to the child’s right to have proper parenting
      and fulfillment of his or her potential in a permanent, healthy, safe
      environment.” In re N.M.B., [] 856 A.2d 847, 856 (Pa. Super.
      2004)[.]      “[T]he parent wishing to reestablish his parental
      responsibilities bears the burden of proof relative to post-
      abandonment contact.” See In re K.Z.S., [] 946 A.2d 753, 759
      (Pa. Super. 2008).

Id. at 1006.

      Instantly, Child was 3½ years old when Father was incarcerated. At no

point in time since then has Child been in Father’s custody and care. At the

time of the termination hearing, Child had not spoken to Father in 2½ years

and she had not seen Father in over 3½ years. The only contact that Father

had with Child while he was incarcerated was in the form of ten phone calls

and twelve letters.

      With regard to section 2511(b), our Court has also stated that:

      Intangibles such as love, comfort, security, and stability are
      involved when inquiring about the needs and welfare of the child.
      The court must also discern the nature and status of the parent-
      child bond, paying close attention to the effect on the child of
      permanently severing the bond. In re C.P., [] 901 A.2d 516 (Pa.
      Super. 2006).

In re Adoption of C.L.G., 956 A.2d at 1010.

      Father complains that the court did not order a bonding assessment as

part of the process of determining whether termination was proper under

section 2511(b). However, section 2511(b) does not require a formal bonding

evaluation. In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010). Rather, “the

court must take into account whether a bond exists between child and parent,

and whether termination would destroy an existing, necessary, and beneficial



                                      -4-
J-S54030-18



relationship.” Id.   Moreover, in addition to a bonding examination, the court

can equally emphasize the safety needs of the child under subsection (b),

particularly in cases involving physical or sexual abuse, severe child neglect

or abandonment, or children with special needs. In re K.Z.S., 946 A.2d 753,

763 (Pa. Super. 2008).

      Instantly, at an in camera interview, Child told the trial judge that she

thinks Father is “really bad,” that she would not recognize Father if she saw

him, and that she does not want to see him. N.T. Termination Hearing/In

Camera Interview, 3/22/18, at 158.       Child’s feelings are legitimized where

Child knew her sibling suffered sexual abuse at the hands of Father. Father

also testified that he does not have a bond with Child.        Id. at 133.    J.C.

testified that he loves Child like a daughter and that if Father’s parental rights

were terminated, he intends to adopt Child. Id. at 95.

      We find that termination was proper under section 2511(b) due to the

lack of any bond between Father, the safety needs of Child due to Father’s

sexual abuse history, and the fact that Mother’s soon-to-be husband is a

prospective adoptive resource. Under such circumstances, termination would

best serve Child’s needs and welfare where she would find the stability

necessary for “the fulfillment of her potential in a permanent, healthy and safe

environment.” In Interest of Lilley, 719 A.2d 327, 335 (Pa. Super. 1998).

“[A] child’s life simply cannot be put on hold in the hope that [a parent] will

summon the ability to handle the responsibilities of parenting.” In re Z.P.,

994 A.2d 1108, 1125 (Pa. Super. 2010).

                                      -5-
J-S54030-18



     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/7/2018




                          -6-